DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 02/17/2022. 
The Examiner acknowledges the preliminary amendment filed on 02/17/2022 in which amendments were submitted. 
Claims 21-40 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 12/15/2020 are noted. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 28 and 38 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

Claim 28 includes “predicting, by the computer, a portion of the gameplay that will be of interest to the user” - The specification fails to explain how this function is performed.  That is, there are no steps and/or flowcharts explaining exactly how to predict a portion of the gameplay that will be of interest to the user.  The steps/procedure taken to perform this function must be described with sufficient detail so that one or ordinary skill in the art would understand how the inventor intended the function to be performed.  The examiner submits that the closest portion of the specification that relates to this function is found in [0145] which discloses “An inference trigger may include . . . predictive triggers that use events to predict interesting gameplay will occur”.  The examiner submits that this disclosure is not sufficient detail explaining exactly how a prediction function operates.  The examiner directs the Applicant to MPEP 2161.01(1).

Claim 28 includes “generating, by the computer, the loadout object based on the portion of the gameplay" - The specification fails to explain how this function is performed.  That is, there are no steps and/or flowcharts explaining exactly how to generate a loadout object based on a portion of gameplay.  The steps/procedure taken to perform this function must be described with sufficient detail so that one or ordinary skill in the art would understand how the inventor intended the function to be performed.  The examiner submits that the closest portion of the specification that relates to this function is found in [0086] which discloses “[l]oadout objects may be generated automatically by the system and/or based on user input. For instance, loadout objects may be automatically generated based on inference information (described herein) or user input that specifies a portion or all of a VGS (associated with gameplay of the user or gameplay of others) that should be made into a loadout object.”. The examiner submits that this disclosure is not sufficient detail explaining exactly how the generation function is performed.  The examiner directs the Applicant to MPEP 2161.01(1).

Claim 38 include substantially the same limitations as claims 28.  Therefore, claim 38 is rejected to for the same reasons as claims 28.

AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 21-27 and 31-37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2016/0214012 to Nishikawa ("Nishikawa")

Regarding Claim 21 and similarly recited Claim 31, (New) Nishikawa discloses a computer implemented method … and a system… of generating a video game stream representative of at least a portion of a video game session, the method being implemented in a computer having one or more physical processors programmed with computer program instructions that, when executed by the one or more physical processors ([0024], [0038]), cause the computer to perform the method, the method comprising: 
obtaining a game log (fig. 2, [0039], [0048]-[0051] discloses obtaining game log data for the game); 
parsing game events from the game log (figs. 2-3, and the corresponding description thereof, wherein the command column includes information that specifies events that occurred during gameplay, and the time stamp column includes information that indicated times in which the events occurred during gameplay;  [0039], [0048]-[0051]); 
obtaining a metadata track (figs. 2-3, figs. 2-3, and the corresponding description thereof, wherein the command column includes information that specifies events that occurred during gameplay, and the time stamp column includes information that indicated times in which the events occurred during gameplay; [0027]-[0029] discloses metadata); 
parsing content from the metadata track ([0030], [0039], [0050]-[0053]); 
synchronizing the parsed content with the parsed game events (figs. 2-3, [0030], [0050]-[0053]; and 
generating the video game stream based on the synchronization (S110 of figs. 2-3, [0019], [0034]-[0036], [0053], [0057], [0060], see at least FIG. 2 and the corresponding description thereof, wherein the command column includes information that specifies events that occurred during gameplay, and the time stamp column includes information that indicated times in which the events occurred during gameplay).  

Regarding Claim 22 and similarly recited Claim 32, (New) Nishikawa discloses the method of claim 21, further comprising obtaining the game log from a game engine in real-time as the game engine is executing the video game session (figs. 2-3, [0020], [0030]).  

Regarding Claim 23, and similarly recited Claim 33, (New) Nishikawa discloses the method of claim 21, further comprising obtaining the game log from a data storage configured to store game logs received from a game engine adapted to execute the video game session (figs. 2-3, [0020], [0030], [0051]-[0053], [0057]).  

Regarding Claim 24, and similarly recited Claim 34, (New) Nishikawa discloses the method of claim 21, further comprising obtaining annotation content (figs. 2-3, [0041]-[0049] discloses game log data with annotations such as timestamps).  

Regarding Claim 25, and similarly recited Claim 35, (New) Nishikawa discloses the method of claim 24, further comprising associating the annotation content with at least one timestamp (figs. 2-3, [0041]-[0049] discloses game log data with annotations such as timestamps).  

Regarding Claim 26, and similarly recited Claim 36, (New) Nishikawa discloses the method of claim 25, further comprising synchronizing the annotation content with the game log based on the at least one timestamp (figs. 2-3, [0030], [0041]-[0049] discloses game log data with annotations such as timestamps).  

Regarding Claim 27, (New) and similarly recited Claim 37, Nishikawa discloses the method of claim 26, further comprising generating a second metadata track based on the synchronization of the annotation content with the game log and localizing the second metadata (figs. 2-3, [0057]-[0060]).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 28-30 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2016/0214012 to Nishikawa ("Nishikawa") in view of U.S. Patent Publication No. 2015/0375102 to George (“George”).


Regarding Claim 28, and similarly recited Claim 38, (New) Nishikawa discloses the method of claim 26, but fails to explicitly disclose further comprising predicting, by the computer, a portion of the gameplay that will be of interest to the user, generating, by the computer, a loadout object based on the portion of the gameplay, and providing, by the computer, the loadout object for selection in association with the video game stream.  
In a related invention, George discloses 
predicting, by the computer, a portion of the gameplay that will be of interest to the user (see George.  More specifically, see at least [0056], [0062], [0114] and [0116], wherein the game record may be interpreted as the video game stream of likely interest, and the aspect may be interpreted the selected game record belonging to a group that the player is a member)
generating, by the computer, a loadout object based on the portion of the gameplay (, see at least [0065]-[0066]), and providing, by the computer, the loadout object for selection in association with the video game stream (see at least [0065]-[0066]).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nishikawa to include the foregoing elements of George because it is already known that such the configuration taught in George may be used to enable players to jump into a previously played gameplay and spawn a new timeline as discussed throughout George.  Also, as set forth above, the combination of Nishikawa and George discloses each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g., computer programming), and that in combination, each element merely performs the same function as it does separately.  Further, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Therefore, the invention as a whole would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 29, and similarly recited Claim 39, (New) Nishikawa in combination with George discloses the method of claim 28, further comprising receiving, by the computer, a request to share the loadout object to a second user and providing, by the computer, the loadout object to the second user responsive to the request (George, [0056]-[0067]).  

Regarding Claim 30, and similarly recited Claim 40, (New) The method of claim 21, further comprising providing, by the computer, at least one of a loadout object or a hotspot in the metadata track (see at least [0056]-[0067] of George).  



Conclusion
Claims 21-40 are examined above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715